                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


CHARLES MARVIN GOODE,

       Petitioner,

v.                                                                   Civil Action No. 3:18CV822

HAROLD CLARKE,

       Respondent.

                                  MEMORANDUM OPINION

       Petitioner, a Virginia inmate proceeding prose, filed a 28 U.S.C. § 2254 petition(§ 2254

Petition," ECF No. I). By Memorandum Order entered on December 13, 2018, the Court directed

service of the§ 2254 Petition on Respondent. In his Motion to Dismiss, Respondent indicates that

the § 2254 Petition should be dismissed because Petitioner has not exhausted his state remedies.

Petitioner filed a Reply and concedes, "that [Petitioner], at this juncture, failed to completely

exhaust his state remedies both on direct appeal and on state habeas appeal." (Reply 1-2, ECF

No. 11 (citations omitted.) Thus, "[Petitioner] joins the respondent in moving to dismiss his

Petition (ECF No. 1) without prejudice as to allow the Petitioner to fully exhaust his state court

remedies." (Id. at 2.)

       Before a state prisoner can bring a § 2254 petition in federal district court, the prisoner

must first have "exhausted the remedies available in the courts of the State."         28 U.S.C.

§ 2254(b)(l)(A). Exhaustion is accomplished by presenting the claims to the Supreme Court of

Virginia for review either on direct appeal or in a collateral proceeding. Both parties agree that

Petitioner has not exhausted his state remedies with respect to his current claims.
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE. Petitioner may file a

§ 2254 petition in this Court after he has exhausted his remedies in state court. A certificate of

appealability will be DENIED.

       An appropriate Order shall accompany this Memorandum Opinion.




                                             John A. Gibney, Jr.
Date: I '1 /r{P-t.A   ·'U) l '1
                                             United States District Ju ge
Richmond, Virginia




                                               2
